Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be                               FILED
regarded as precedent or cited before any                   Mar 05 2012, 8:32 am
court except for the purpose of establishing
the defense of res judicata, collateral                            CLERK
                                                                 of the supreme court,
estoppel, or the law of the case.                                court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

PHILIP R. SKODINSKI                             GREGORY F. ZOELLER
South Bend, Indiana                             Attorney General of Indiana

                                                RYAN D. JOHANNINGSMEIER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JEREMY WHETSTONE,                               )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 71A04-1108-CR-390
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                             The Honorable Jerome Frese, Judge
                     Cause Nos. 71D03-0904-FC-88, 71D01-0901-CM-261



                                      March 5, 2012


               MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
      Following a jury trial, Appellant-Defendant Jeremy Whetstone challenges his

convictions for Class C felony Stalking1 and Class A misdemeanor Criminal

Conversion.2 Upon appeal, Whetstone challenges his stalking conviction on the grounds

that the charging information lacked sufficient specificity.     Whetstone additionally

contends that certain incriminating statements he made following his arrest were

involuntary and should not have been admitted at trial. We affirm.

                          FACTS AND PROCEDURAL HISTORY

      Whetstone and Julianne Peters were in a volatile dating relationship between

2001 and 2008. In July 2008, Peters broke up with Whetstone. At the time Whetstone

had been living with Peters and her mother.

      At approximately 4:00 a.m. on September 25, 2008, Whetstone came to Peters’s

home and knocked on her door. When Peters opened the door, Whetstone hit her face,

causing her glasses to fall to the ground. Whetstone took her glasses and left with them.

Later that day Whetstone returned the glasses.

      In early October 2008, Peters sought an order of protection against Whetstone.

The order was granted on October 20, 2008. On November 24, 2008, Peters, who by

that point was dating Jeremy Roberts, noticed that the tires on her car had been slashed.

Two or three days later, Whetstone called Peters to take credit for having caused the

damage. Whetstone also called Peters to ask who was in her driveway, causing Peters to

be fearful that Whetstone was watching her.

      1
          Ind. Code § 35-45-10-5 (2008).
      2
          Ind. Code § 35-43-4-3 (2008).


                                              2
       On November 27, 2008, Whetstone and his brother drove to Peters’s house,

where Whetstone stepped out of his car, waved a BB gun around, jumped back in the

car, and drove off. This frightened Peters.

       On January 6, 2009, Peters received an apology letter from Whetstone. The letter

caused Peters to worry that Whetstone would never stop contacting her.

       On January 13, 2009, the State charged Whetstone with Class A misdemeanor

criminal conversion based upon the September 25 incident involving Peters’s glasses

(Count I).3     On February 6, 2009, the State charged Whetstone with Class A

misdemeanor invasion of privacy for the November 27 incident, which occurred in

alleged violation of the protective order (Count II). On March 2, 2009, the State charged

Whetstone with Class A misdemeanor invasion of privacy for sending the January 6

letter (Count III).

       On March 20, 2009, Whetstone contacted Peters, threatening to have her brother,

who was already in prison, “put away for twenty years.” Tr. p. 79. On March 27, 2009,

Peters discovered that her boyfriend Roberts’s truck had been spray-painted with the

word “STD.” This angered Peters.

       At some point between January and March of 2009, Whetstone shot at and broke

the windows in Roberts’s truck. On April 11, 2009, Whetstone called Peters multiple

times, telling her that he loved her and that he was sorry, but also that he would kill her.

He called her at work on April 17, 2009. The calls upset and frightened Peters.


       3
         Count I was brought under Cause Number 71D01-0901-CM-261. Counts II and III were
brought under separate cause numbers.


                                              3
       South Bend Police Officer Galen Pelletier of the Special Victims Unit was

assigned to the case. Upon consulting with a prosecutor, Officer Pelletier concluded that

he had probable cause to arrest Whetstone. Officer Pelletier issued a crime information

bulletin, which led arresting officers to Whetstone’s place of employment.                 Upon

hearing that officers were looking for him, Whetstone contacted and agreed to meet

them. At approximately midnight on April 23, 2009, officers arrested Whetstone at the

agreed-upon meeting place and took him to jail. During the booking process, Whetstone

was informed that his arrest was due to his alleged violation of a restraining order

involving Peters. Whetstone, who was placed on suicide watch, was given a smock to

wear and placed in a cell with no mattress, sheet, or pillow. Approximately seven hours

after his arrest, at around 7:30 that morning, Officer Pelletier met with Whetstone for an

interview. Prior to the interview, Officer Pelletier informed Whetstone of his Miranda

rights, which Whetstone waived. During the interview Whetstone admitted to having

violated the protective order and made certain other incriminating statements.

       On April 27, 2009, the State charged Whetstone with Class C felony stalking

based upon his “repeated or continuing harassment of [] Peters” on or between October

10, 2008, and April 23, 2009, in violation of a protective order (Count V).4 Appellant’s

App. p. 12.      On June 1, 2009, the State also charged Whetstone with Class A

misdemeanor invasion of privacy based upon his April 11 phone call (Count IV).




       4
         Count V was charged before Count IV. The Cause Numbers for each count are different, with
the Cause Number for Count V being 71D03-0904-FC-88.


                                                4
       The case was tried to a jury on March 1-3, 2011. Prior to trial, defense counsel

had moved to dismiss the stalking charge on the grounds that it lacked specificity, which

motion defense counsel renewed at the beginning of trial. At trial, defense counsel

objected to Whetstone’s statements made during his interview by Officer Pelletier on the

grounds that they were involuntary. The trial court denied the objection. The jury

ultimately found Whetstone guilty of Counts I, IV, and V, and acquitted him of the

remaining charges. The trial court entered judgment of conviction on Counts I and V

after merging Count IV into Count V. The trial court subsequently sentenced Whetstone

to concurrent sentences of one year for Count I and six years in the Department of

Correction for Count V, with two years executed and four suspended to probation. This

appeal follows.

                           DISCUSSION AND DECISION

                             I.     Charging Information

       Upon appeal, Whetstone first argues that the charging information for stalking

was not adequately specific to inform him of the allegations against him. Count V

alleged that Whetstone committed “repeated or continuing harassment” between October

18, 2008, and April 23, 2009, in violation of a protective order. Appellant’s App. p. 12.

       A charge is subject to dismissal if it does not state the offense charged with

sufficient certainty. Moran v. State, 477 N.E.2d 100, 103 (Ind. Ct. App. 1985) (quoting

Ind. Code § 35-34-1-4(a)(4) and Ind. Const. art. 1 § 13). The accused has the right to

require that the allegations contained in the charging instrument state the crimes charged

with sufficient certainty to enable him to anticipate the evidence adduced against him at

                                            5
trial, thereby enabling him to marshal evidence in his defense. Id. The information must

state the crime charged in direct and unmistakable terms. Id. at 103-04. Any reasonable

doubt as to the crime charged must be resolved in favor of the accused. Id. at 104.

       In support of his argument, Whetstone points to Moran and Griffin v. State, 439

N.E.2d 160 (Ind. 1982), wherein this court and the Supreme Court, respectively, found

certain charging informations too generic to support their claimed allegations.           In

Moran, the charges at issue alleged failure by a street commissioner to comply with

statutory requirements for disposing of public property and awarding public contracts.

477 N.E.2d at 104. But the charges did not specify which of the numerous statutory

procedures the commissioner violated, leaving him to speculate, at his peril, as to his

particular actions or inactions at issue. Id.

       In Griffin, the defendant was alleged to have received stolen property, yet there

was no description of the property at issue or any indication as to the identities of the

rightful owners.    439 N.E.2d at 162.          According to the Griffin court, this lack of

specificity failed to inform the defendant of the acts he must defend against, and it

placed him at risk of double jeopardy because the court would be unable to tell from the

charges whether he had already been tried for having received certain property. Id.

       Here, in contrast, the acts at issue are easily ascertainable from the charging

information. Whetstone was alleged to have violated Peters’s order of protection against

him. The order identifies only three categories of conduct leading to a violation: (1)

threatening to commit or committing an act of domestic violence or a sex offense against

Peters; (2) harassing, annoying, telephoning, contacting, or communicating with Peters;

                                                 6
and (3) failing to stay away from Peters’s residence, school, or place of employment.

Even if these limited categories were not specific enough, the probable cause affidavit

accompanying the charging information outlined three specific incidents in violation of

the protective order: the vandalism of Roberts’s vehicle with a gun; the calls to Peters’s

workplace; and the calls to Peters’s cell phone between February 21 and April 11, 2009.

Given the limited categories listed in the protective order and the probable cause

affidavit specifying the acts at issue, we are unconvinced that Whetstone would be or

was left to speculate about the specific nature of the charges against him. The trial court

committed no error in refusing to dismiss Count V.

                            II.    Admission of Statements

       Whetstone next challenges the trial court’s admitting into evidence incriminating

statements he made to Officer Pelletier during his interview. Whetstone claims that these

statements were involuntarily made. The Fourteenth Amendment of the United States

Constitution incorporates the Fifth Amendment’s privilege against self-incrimination.

Withrow v. Williams, 507 U.S. 680, 689 (1993). Therefore, to be admissible consistent

with those provisions, a suspect’s confession must be voluntarily given. Carter v. State,

686 N.E.2d 1254, 1258 (Ind. 1997). Under the United States Constitution, the State must

prove by a preponderance of the evidence that the defendant’s confession was voluntary.

Clark v. State, 808 N.E.2d 1183, 1191 (Ind. 2004). Under the Indiana Constitution, the

State must show voluntariness beyond a reasonable doubt. Id.

       The voluntariness of a defendant’s confession is determined from the totality of

the circumstances. Washington v. State, 808 N.E.2d 617, 622 (Ind. 2004). In turn, the

                                             7
“totality of the circumstances” test focuses on the entire interrogation rather than on any

single act by police or condition of the suspect. Id. We review the record for evidence of

inducement by way of violence, threats, promises, or other improper influences. Id. The

decision whether to admit a defendant’s confession is within the discretion of the trial

court, and we will not reverse such decision absent an abuse of discretion. See Carter v.

State, 730 N.E.2d 155, 157 (Ind. 2000). Upon reviewing a challenge to the trial court’s

decision to admit the defendant’s confession, we do not reweigh the evidence but instead

examine the record for substantial probative evidence of voluntariness. Id.

       Whetstone first points to the facts that he was arrested pursuant to a criminal

information bulletin after voluntarily turning himself in, and that he was never served

with an arrest warrant. Whetstone fails to suggest how his warrantless arrest rendered

his subsequent statements involuntary. Significantly, Whetstone does not dispute the

existence of probable cause justifying his arrest. An officer with probable cause to

believe that a felony has occurred may arrest a person with or without a warrant. See

Ind. Code § 35-33-1-1 (2008) (enumerating the bases for arrest, including the existence

of an arrest warrant or probable cause to believe the person has committed a felony).

We are unable to see how the lack of a warrant in a valid arrest somehow so affected

Whetstone’s psyche as to render his statements involuntary.

       Whetstone also points to his minimal clothing, sparse cell conditions, and claimed

lack of sleep in further claiming that his statements were involuntary. While Whetstone

might not have spent the most comfortable night in jail, nothing from the record suggests

that this affected his awareness or self-determination in any way. Officer Pelletier

                                            8
testified, and the recording of the interview demonstrates, that Whetstone appeared fully

cognizant of his actions. Whetstone indicated that he understood the English language,

he read aloud the waiver of his rights before he signed it, and he engaged in a relevant

and meaningful exchange regarding the waiver at all points leading up to it. To the

extent Whetstone claims he was forced into waiving his rights to determine the nature of

his case, Whetstone admitted to being aware of the general nature of the charges against

him prior to his interview with Officer Pelletier. In any event, we are aware of no

authority suggesting that pure curiosity may overtake a defendant’s will in this context

or that an officer may be held to have somehow violated an arrestee’s rights by

following the well-established precedent of obtaining the arrestee’s waiver of Miranda

rights before participating in an interview.

       The judgment of the trial court is affirmed.

KIRSCH, J., and BARNES, J., concur.




                                               9